
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.3


         GRAPHIC [g291259.jpg]

2001 Ross Avenue, Suite 3400, Dallas, TX 75201

Robert E. Sulentic
[INTENTIONALLY OMITTED]

        Re:    Employment Agreement

Dear Bob:

        We are pleased to present you with this employment letter agreement
("Agreement") which sets forth the terms upon which you will continue to be
employed by Trammell Crow Company (the "Company", or "we", or "us").

        1.    Employment Period. Subject to the terms and provisions of this
Agreement, we agree to continue to employ you, and you agree to continue to be
employed by us, for a period (the "Employment Period") commencing on the date
hereof and expiring December 31, 2004; provided, that on December 31, 2004 and
on each subsequent December 31, this Agreement will automatically be extended
for one additional year unless, during the three month period beginning March 1
and ending July 1 immediately prior to the next scheduled extension, you or we
will have given written notice (a "Non-Renewal Notice") that the Employment
Period will not be extended (a "Non-Renewal").

        2.    Employment Terms and Conditions.

        (a)  Position and Duties; Extent of Services; Location. During the
Employment Period, you will serve initially as Chief Executive Officer of the
Company and from time to time will serve in such other positions as the Board of
Directors of the Company (the "Board") may from time to time determine. In so
doing, you will have such powers and duties (including holding officer positions
with one or more Subsidiaries of the Company) as may be assigned from time to
time by the Board. During the Employment Period, you will devote your full
business time, energy, and best efforts to the business and affairs of the
Company. You agree not to engage, directly or indirectly, in any other business,
investment, or activity that interferes with your performance of your duties
under this Agreement, is contrary to the interests of the Company or requires
any portion of your business time. The location of your principal work office
will be Dallas, Texas. "Subsidiary" means any entity 50% or more of the voting
securities of which are owned, directly or indirectly, by the Company.

        (b)  Compensation. During the Employment Period, you will receive an
annual base salary ("Annual Base Salary"), payable in accordance with the
customary payroll practices of the Company for executive officers. The Board, in
its sole discretion, may at any time increase the amount of the Annual Base
Salary as it may deem appropriate. From time to time prior to a Change in
Control, and following the second anniversary of such Change in Control, the
Board may decrease your Annual Base Salary in the same manner and to the same
extent as the annual base salaries of all of the Company's other senior
executives are decreased. The term "Annual Base Salary" will refer to the Annual
Base Salary as it may be so adjusted from time to time. In addition, during the
Employment Period, you will (i) be eligible to receive such annual bonus
payments, if any, as the Board or the Compensation Committee of the Board may
specify in its sole discretion (each an "Annual Bonus"), subject to any terms or
conditions as may be established by the Board or its Compensation Committee;
(ii) be entitled to participate in all incentive, savings, stock option, profit
sharing and retirement plans, practices, policies and programs applicable
generally to other executives of the Company ("Investment Plans"), subject to
all of the terms and conditions of such Investment Plans; and (iii) be eligible
to participate in all health, life and disability insurance policies, all death
and disability plans, practices, policies and programs and all other welfare
benefit plans, practices, policies and programs which are in each such case

--------------------------------------------------------------------------------




applicable generally to other executives of the Company ("Welfare Plans"),
subject to all of the terms and conditions of such Welfare Plans.

        3.    Termination of Employment.

        (a)  Death. Your employment hereunder will terminate automatically upon
your death.

        (b)  Disability. If your Disability occurs, as determined in accordance
with the Company's ordinary policies in effect from time to time, we may give
you a written Notice of Termination (herein so called), and your employment will
terminate effective 30 days later if you have not returned to perform, with or
without reasonable accommodation, the essential functions of your position on a
full-time basis.

        (c)  Termination by Us. Subject to Section 6(b), we may terminate your
employment hereunder at any time either for Cause or for any reason other than
Cause. "Cause" means (i) your continued failure to substantially perform your
obligations and duties, as determined in good faith by the Board, and which is
not remedied within 30 days after your receipt of written notice thereof;
(ii) commission of an act of fraud, embezzlement, misappropriation, willful
misconduct or breach of fiduciary duty against the Company or other conduct
materially harmful or potentially materially harmful to the Company's best
interest, as determined in good faith by the Board; (iii) material breach of
Section 7 or 8 which is not cured within 30 days after your receipt of notice
thereof, if such breach is capable of being cured; (iv) conviction, plea of no
contest or nolo contendere, deferred adjudication or unadjudicated probation for
any felony or any crime involving moral turpitude; (v) failure to carry out, or
comply with, in any material respect, any lawful directive of the Board
consistent with the terms of this Agreement, which is not remedied within
30 days after receipt of written notice thereof; or (vi) unlawful use (including
being under the influence) or possession of illegal drugs.

        (d)  Resignation by You. You may terminate your employment hereunder at
any time (i) subject to Section 6(a), for Good Reason or (ii) without Good
Reason. Prior to a Change in Control and following the second anniversary of
such Change in Control, "Good Reason" means (A) any material diminution
(considering all diminutions in the aggregate, including all previous
diminutions which are not material when considered separately) in your position,
authority, powers, functions, duties or responsibilities, excluding for this
purpose an isolated, insubstantial and inadvertent action not taken in bad faith
and which is remedied by the Company promptly after receipt of notice thereof;
provided, however, that Good Reason may not be asserted by you under this clause
after a Non-Renewal Notice has been given; (B) the relocation or transfer of
your principal office to a location more than 50 miles from your regular work
address as of the date hereof without your consent; or (C) any reduction in your
Annual Base Salary by more than ten percent (10%) of your Annual Base Salary as
of the date of this Agreement; (D) any failure by the Company to comply with any
of the provisions of Section 2(b), excluding any isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by you. Upon or after a
Change in Control but prior to the second anniversary of such Change in Control,
"Good Reason" means (A) any material diminution (considering all diminutions in
the aggregate, including all previous diminutions which are not material when
considered separately) in your position, authority, powers, functions, duties or
responsibilities in effect immediately prior to the Change in Control (subject
to the same exclusions as provided above prior to a Change in Control and
following the second anniversary of such Change in Control); (B) any failure by
the Company to comply with any of the provisions of Section 2(b) , excluding any
isolated, insubstantial and inadvertent failure not occurring in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by you; (C) any material reduction in your Annual Bonus Target from your Annual
Bonus Target in effect immediately prior to the Change in Control or (D) the
relocation or

2

--------------------------------------------------------------------------------




transfer of your principal office to a location more than 50 miles from your
regular work address as of the date hereof without your consent.

        (e)  Expiration of Term. Your employment will end at the expiration of
the Employment Period as a result of any Non-Renewal. Except as described in
Sections 3(e)(i), 3(e)(ii), 3(e)(iii) and in the definition of Change in
Control, a termination of your employment under this Agreement due to the
expiration of the Employment Period as a result of any Non-Renewal will not be
deemed a termination of your employment entitling you to any benefits described
in Section 4 or Section 5.

        (i)    If the Company delivers a Non-Renewal Notice to you prior to any
Change in Control or after the second anniversary of such Change in Control,
upon the effectiveness of such Non-Renewal you will be entitled to receive the
severance or separation benefits (including continuation of any welfare
benefits) provided generally by us to our senior executive officers upon
termination by the Company of their employment, all subject to the terms and
conditions of our general policies in effect from time to time, and you will
also have the rights described in Section 4(b).

        (ii)    If the Company delivers a Non-Renewal Notice to you after a
Change in Control but prior to the second anniversary of such Change in Control,
you will have the rights described in Section 5(c) upon the effectiveness of
such Non-Renewal.

        (iii)    Any Non-Renewal effected at your election will be treated as a
termination of your employment by you without Good Reason and you will have the
rights described in Section 4(b) upon the effectiveness of such Non-Renewal.

        4.    Compensation Upon Termination Prior to a Change in Control and
After the Second Anniversary of such Change in Control. Prior to a Change in
Control and after the second anniversary of such Change in Control, conditioned
on the effectiveness of a Release signed by you, you will be entitled to the
following compensation from the Company upon the termination of your employment,
which is in lieu of any other severance pay or employment benefits to which you
might otherwise be entitled (whether contractual, under a severance plan, the
WARN Act, any other applicable law, or otherwise):

        (a)  Death or Disability. If your employment is terminated by reason of
your death or Disability, the Company will pay you (A) in a lump sum in cash
within thirty (30) days after the date of termination, the following amounts:
(1) the sum of your unpaid Annual Base Salary through the date of termination
and any compensation previously deferred by you (together with any accrued
interest or earnings thereon) ("Accrued Obligations"); and (2) the amount of any
unpaid Annual Bonus that was awarded to you prior to the date of termination;
(B) any amounts arising from your participation in any Investment Plan ("Accrued
Investments"), which amounts will be payable in accordance with the terms and
conditions of such Investment Plan; (C) any amounts to which you are entitled
from your participation in, or benefits under, any Welfare Plan ("Accrued
Welfare Benefits"), which amounts will be payable in accordance with the terms
and conditions of such Welfare Plan; and (D) an amount equal to your Pro Rata
Bonus, which will be paid at such time as the Company pays its other senior
executives their annual cash incentive bonuses with respect to the calendar year
in which termination of your employment occurs. "Pro Rata Bonus" means (i) the
amount of your Annual Bonus Target for the calendar year in which your
employment is terminated, multiplied by (ii) the average (median) percentage of
annual cash incentive bonus targets actually paid as bonuses to the Company's
senior executive officers as a group for such year, multiplied by (iii) a
fraction, the numerator of which is the number of days that have elapsed in such
calendar year as of the date of termination, and the denominator of which is
365. Except as described in this Section 4(a), in the event of your termination
by reason of your death or Disability, you and your legal representatives, as
applicable, will forfeit all rights to any other compensation.

3

--------------------------------------------------------------------------------

        (b)  For Cause; Resignation by You Without Good Reason; Non-Renewal
Election by You or the Company. If your employment is terminated by us for Cause
or by you without Good Reason or due to a Non-Renewal election by us or you, we
will have no further obligations to you other than as set forth in
Section 3(e)(i) and the obligation for payment of (i) Accrued Obligations,
(ii) the Accrued Investments and the Accrued Welfare Benefits (which will be
payable in accordance with the terms and conditions of the Investment Plans and
the Welfare Plans, as applicable), and (iii) the amount of any unpaid Annual
Bonus that was awarded to you prior to the date of termination. Except as
described in this Section 4(b), in the event of your termination by the Company
for Cause or due to your resignation without Good Reason or a Non-Renewal
election by us or you, you will forfeit all rights to any other compensation.

        (c)  Without Cause; Resignation for Good Reason. If we terminate your
employment without Cause or you resign for Good Reason, then we will pay or
provide to you:

        (i)    a cash lump sum within thirty (30) days after the date of
termination equal to the aggregate of the following amounts: (A) the Accrued
Obligations; (B) an amount equal to two (2) multiplied by the sum of (x) the
highest Annual Base Salary to which you were entitled during the twelve months
immediately preceding the date of termination, and (y) the sum of (i) one-half
your average (median) Annual Bonus over the three years preceding termination
plus (ii) one-half your current Annual Bonus Target; and (C) the amount of any
unpaid Annual Bonus that was awarded to you prior to the date of termination;

        (ii)    an amount equal to your Pro Rata Bonus, which will be paid at
such time as the Company pays its other senior executives their annual cash
incentive bonuses with respect to the calendar year in which termination of your
employment occurs;

        (iii)    the Accrued Investments and the Accrued Welfare Benefits, which
amounts will be payable in accordance with the terms and conditions of the
Investment Plans and the Welfare Plans, as applicable;

        (iv)    if you are entitled on the date of termination to coverage under
the healthcare portion of the Trammell Crow and Associated Companies Welfare
Benefits Plan or a similar Company group health arrangement (the "Health Plan"),
continuation of such coverage for you and your dependents for a period ending on
the third (3rd) anniversary of the date of termination, at the active employee
cost payable by you with respect to those costs paid by you prior to your
termination. Provided, however, that this coverage will count towards the
depletion of any continued health care coverage rights that you and your
dependents may have pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended ("COBRA"). Provided further, that you or your
dependents' rights to continued health care coverage pursuant to this Section
will terminate at the time you or your dependents become covered, as described
in COBRA, under another group health plan, and will also terminate as of the
date the Company ceases to provide coverage to its senior executives generally
under any such Health Plan; and

        (v)    upon your request and at the Company's sole cost and expense,
your enrollment in an outplacement program with a placement agency selected by
the Company, and reasonably acceptable to you, for a period of up to twelve
months, commencing on the date of termination.

        In addition, the Company will continue to vest all of your Awards that
would have otherwise vested during the twenty-four (24) month period beginning
on the date of termination and such Awards will continue to vest and, if
applicable, be exercisable during such twenty-four (24) month period. "Awards"
means any option to acquire common stock, restricted stock award, stock
appreciation right or similar equity-based award granted under the Trammell Crow
Long-Term Incentive Plan or any other

4

--------------------------------------------------------------------------------

option or equity-based incentive plan sponsored by the Company. Except as
described in this Section 4(c), in the event of your termination by us without
Cause or by you for Good Reason, you will forfeit all rights to any other
compensation.

        (d)  As used in this Agreement:

        (i)    "Change in Control" has the meaning given such term in the
Trammell Crow Long-Term Incentive Plan (as such plan is in effect on the date of
this Agreement, the "LTIP"); provided, however, that the occurrence of a
Rule 13e-3 transaction (within the meaning of Rule 13e-3 promulgated under the
Securities Exchange Act of 1934 or any similar successor rule thereto) that has
been approved by the Board will not be deemed to be a Change in Control;
provided, further, if, prior to any Change in Control, you terminate your
employment for Good Reason or your employment is terminated by the Company
without Cause or as a result of a Non-Renewal Notice delivered by the Company
prior to such Change in Control and a Change in Control occurs within 180 days
after such termination, or within 180 days after such Non-Renewal Notice
delivery in the case of a Non-Renewal, (excluding a Change in Control that
occurs pursuant to an unsolicited tender or exchange offer by any person, in
response to which the Company does not recommend acceptance of the person's
tender or exchange offer), then for all purposes hereof, the date of the Change
of Control with respect to your employment shall mean the date immediately prior
to such termination, or immediately prior to such Non-Renewal Notice delivery in
the case of a Non-Renewal; provided, further that notwithstanding that any such
transaction does not constitute a Change in Control as defined in the LTIP, a
Change in Control shall be deemed to have occurred for all purposes under this
Agreement other than Section 5(d) upon either (A) the consummation of a Business
Combination (as defined in the LTIP) with a National Competitor, unless,
following such Business Combination, the conditions in clauses (B) and (C) of
Section 1.6 (iii) of the LTIP are satisfied and all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities (each as defined in the LTIP) immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company, or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be,
or (B) the acquisition by any National Competitor (or any group (as defined in
the LTIP) of which a National Competition is a controlling (within the meaning
of Rule 12l-2 promulgated under the Securities Exchange Act of 1934) member of
the group) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934) of 40% or more of either the
Outstanding Corporation Common Stock or the Outstanding Corporation Voting
Securities.

        (ii)    "Annual Bonus Target" means, for the calendar year in which the
date of termination occurs, the Annual Bonus authorized to be awarded to you if
certain performance criteria are met.

        (iii)    "National Competitor" means any one of the companies known as
Jones Lange LaSalle, Inc., Insignia Financial Group, Inc., Grubb and Ellis Co.
and CB Richard Ellis or their respective successors.

5

--------------------------------------------------------------------------------




        5.    Compensation Upon Termination Occurring On or Within Two Years
After a Change in Control. After a Change in Control and on or before the second
anniversary of such Change in Control, conditioned on the effectiveness of a
Release signed by you, you will be entitled to the following compensation from
the Company upon termination of your employment (including a termination
resulting from the delivery of a Non-Renewal Notice by the Company during such
two-year period), which shall be in lieu of any other severance pay or
employment benefits to which you might otherwise be entitled (whether
contractual, under a severance plan, the WARN Act, any other applicable law, or
otherwise):

        (a)  Death or Disability. If your employment is terminated by reason of
your death or Disability, the Company will pay you (A) in a lump sum in cash
within thirty (30) days after the date of termination, the following amounts:
(1) the Accrued Obligations; and (2) the amount of any unpaid Annual Bonus that
was awarded to you prior to the date of termination; (B) the Accrued
Investments, which amounts will be payable in accordance with the terms and
conditions of the Investment Plans; (C) the Accrued Welfare Benefits, which
amounts will be payable in accordance with the terms and conditions of the
Welfare Plans; and (D) an amount equal to your Pro Rata Bonus, which will be
paid at such time as the Company pays its other senior executives their annual
cash incentive bonuses with respect to the calendar year in which termination of
your employment occurs. Except as described in this Section 5(a), in the event
of your termination by reason of your death or Disability, you and your legal
representatives, as applicable, will forfeit all rights to any other
compensation.

        (b)  For Cause; Resignation by You Without Good Reason. If your
employment is terminated by us for Cause or by you without Good Reason, we will
have no further obligations to you other than for payment of (i) Accrued
Obligations, (ii) the Accrued Investments and the Accrued Welfare Benefits
(which will be payable in accordance with the terms and conditions of the
Investment Plans and the Welfare Plans, as applicable), and (iii) the amount of
any unpaid Annual Bonus that was awarded to you prior to the date of
termination. Except as described in this Section 5(b), in the event of your
termination by the Company for Cause or due to your resignation without Good
Reason, you will forfeit all rights to any other compensation.

        (c)  Without Cause; Resignation for Good Reason; Non-Renewal Election by
Company. If your employment is terminated by the Company without Cause or due to
a Non-Renewal election made by the Company as provided in Section 3(e)(ii) and
in the definition of Change in Control or by you for Good Reason or if you
terminate your employment as permitted in Section 5(d) below, then, in lieu of
any other severance pay or benefits, and conditioned on the effectiveness of a
Release signed by you, the Company will pay or provide to you:

        (i)    a lump cash sum within thirty (30) days after the date of
termination equal to the aggregate of the following amounts: (A) the Accrued
Obligations; (B) an amount equal to three (3) multiplied by the sum of (x) the
highest Annual Base Salary to which you were entitled during the twelve months
immediately preceding the date of termination, and (y) the sum of (i) one-half
your average (median) Annual Bonus over the three years preceding termination
plus (ii) one-half your current Annual Bonus Target; and (C) the amount of any
unpaid Annual Bonus that was awarded to you prior to the date of termination;

        (ii)    the Accrued Investments and the Accrued Welfare Benefits, which
amounts will be payable in accordance with the terms and conditions of the
Investment Plans and the Welfare Plans, as applicable;

        (iii)    a lump cash sum within thirty (30) days after the date of
termination equal to the sum of (1) the unvested portion of your Matching
Contribution Account under the Company's Retirement Savings Plan, plus (2) the
product of (x) three (3), multiplied times (y) the

6

--------------------------------------------------------------------------------




Matching Contribution you received for the calendar year ended prior to the
calendar year in which the Change in Control occurs;

        (iv)    if you are entitled on the date of termination to coverage under
the healthcare portion of the Health Plan, continuation of such coverage for a
period ending on the third (3rd) anniversary of the date of termination, at the
active employee cost payable by you with respect to those costs paid by you
prior to such termination. Provided, however, that this coverage will count
towards the depletion of any continued health care coverage rights that you and
your dependents may have pursuant to COBRA. Provided further, that you or your
dependents' rights to continued health care coverage pursuant to this Section
will terminate at the time you or your dependents become covered, as described
in COBRA, under another group health plan, and will also terminate as of the
date the Company ceases to provide coverage to its senior executives generally
under any such Health Plan;

        (v)    an amount equal to your Pro Rata Bonus, which will be paid at
such time as the Company pays its other senior executives their annual cash
incentive bonuses with respect to the calendar year in which termination occurs;
and

        (vi)    upon your request and at the Company's sole cost and expense,
your enrollment in an outplacement program with a placement agency selected by
the Company, and reasonably acceptable to you, for a period of up to twelve
months, commencing on the date of termination.

        In addition, the Company will continue to vest all of your Awards that
would have otherwise vested during the twenty-four (24) month period beginning
on the date of termination and such Awards will continue to vest and, if
applicable, be exercisable during such twenty-four (24) month period. Except as
described in this Section 5(c), in the event of your termination by us without
Cause or due to a Non-Renewal election made by the Company as provided in
Section 3(e)(ii) and in the definition of Change in Control or by you for Good
Reason, you will forfeit all rights to any other compensation.

        (d)  Walkaway Right. Except as otherwise set forth in Section 4(d)(i),
at any time during the period beginning on the 6 month anniversary of a Change
in Control and continuing through the 30th day of the calendar month following
the month during which such 6 month anniversary occurs, you may terminate your
employment by resigning without Good Reason, and you nevertheless will be
entitled to receive all the benefits provided by Section 5(c).

        6.    Other Provisions Relating to Termination.

        (a)  Good Reason. Upon you learning of any event described in the
definition of Good Reason, you may terminate your employment for Good Reason by
giving a Notice of Termination (describing, if applicable, the action required
to cure the basis for termination) to us within 60 days thereafter. If the event
constituting Good Reason may be cured, we will have the opportunity to cure any
such event for a period of 60 days following receipt of your Notice of
Termination. If you do not give a Notice of Termination to us within 60 days
after learning of an event giving rise to Good Reason, then this Agreement will
remain in effect and, without any further act on your part, you will have waived
your right to terminate your employment hereunder for Good Reason in respect of
such event.

        (b)  Cause. Upon the Company learning of any event described in the
definition of Cause, we may terminate your employment for Cause by giving you a
Notice of Termination (describing, if applicable, the action required to cure
the basis for termination) to you within 60 days thereafter. If we do not give a
Notice of Termination within 60 days after learning of an event giving rise to
Cause, then this Agreement will remain in effect and, without any further act on
our part, we will have waived our right to terminate your employment for Cause
in respect of such event.

7

--------------------------------------------------------------------------------




        (c)  Full Settlement; Mitigation. In no event will you be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to you under any of the provisions of this Agreement and, except
for your right, if any, to continue your participation in the Health Plan as
provided herein, such amounts will not be reduced whether or not you obtain
other employment. The Company will not be liable to you for any damages for
breach of this Agreement arising out of the termination of your employment other
than for amounts payable under Sections 3(e), 4 or 5, which amounts will be
payable subject to the terms and conditions set forth therein. The Company will
be entitled to seek damages from you for any breach of Section 7 or 8 by you or
for your criminal misconduct.

        (d)  Release and Other Agreements. Notwithstanding any other provision
in this Agreement to the contrary, as a condition to receiving the benefits
described in this Agreement, upon any termination of your employment hereunder
you hereby agree to execute (and not revoke) a release in substantially the form
attached hereto as Exhibit A (the "Release") and such other documents and
agreements as required by the Company, in the form and pursuant to the
procedures reasonably established by the Company.

        7.    Confidential Information.

        (a)  You acknowledge that the Company has trade, business and financial
secrets and other confidential and proprietary information regarding the Company
and its business, in whatever form, tangible or intangible (collectively, the
"Confidential Information"), and that during the course of your employment with
the Company you have received, will receive or will contribute to the
Confidential Information. Confidential Information includes sales materials,
technical information, processes and compilations of information, records,
specifications and information concerning customers or vendors, customer lists,
and information regarding methods of doing business. However, Confidential
Information does not include information that (i) is obtained by you from a
source other than the Company or its affiliates who is not under a duty of
non-disclosure to the Company or such affiliate or (ii) becomes generally
available to the public other than through disclosure by you in violation of the
provisions of this Agreement.

        (b)  You are aware of those policies implemented by the Company to keep
its Confidential Information secret. You acknowledge that the Confidential
Information has been developed or acquired by the Company through the
expenditure of substantial time, effort and money and provides the Company with
an advantage over competitors who do not know or use such Confidential
Information.

        (c)  During and following your employment by the Company, you will hold
in confidence and will not directly or indirectly disclose, use, copy, make
lists of, or make available to others any Confidential Information except in the
good faith performance of your duties to the Company or to the extent authorized
in writing by the Board or required by law or compelled by legal process. You
agree to use reasonable efforts to give the Company notice (accompanied by a
copy of the subpoena, order or other process used to compel disclosure) of any
and all attempts to compel disclosure of any Confidential Information, in such a
manner so as to provide the Company with written notice within one (1) business
day after you are informed that such disclosure is being or will be compelled.

        (d)  You further agree not to use any Confidential Information for the
benefit of any person or entity other than the Company.

        (e)  Upon termination of your employment, you agree that all
Confidential Information and other files, documents, materials and other
repositories containing information concerning the Company or the business of
the Company (including all copies thereof) in your possession, custody

8

--------------------------------------------------------------------------------




or control, whether prepared by you or others, will remain with or be returned
to the Company promptly (within twenty-four (24) hours) after the date of such
termination.

        8.    Non-Competition; Non-Solicitation. (a) You acknowledge and agree
that your use of Confidential Information in the conduct of business on behalf
of a competitor of the Company would constitute unfair competition with the
Company. Accordingly, as a material inducement to the Company to enter into this
Agreement, to protect the Company's Confidential Information, in consideration
for the compensation and other benefits payable hereunder to you, for the
benefits to you of having access to Confidential Information during the
Employment Period and for other good and valuable consideration, you hereby
covenant and agree that, during the Term of Non-Competition, you will not
directly or indirectly, individually or as an officer, director, manager,
employee, shareholder, consultant, contractor, partner, member, joint venturer,
agent, equity owner or in any capacity whatsoever:

        (i)    own, engage in, manage, operate, join, control, be employed by,
provide Competing Services to, or participate in the ownership, management,
operation or control of or provision of Competing Services to, a Competing
Business in the Geographic Area;

        (ii)    recruit, hire, assist in hiring, attempt to hire, or contact or
solicit with respect to hiring any person who, at any time during the twelve
(12) month period ending on the date of termination, was an employee of the
Company; provided, that you may hire any person that served as an administrative
or clerical employee at the time their employment with the Company terminates so
long as you do not recruit, contact or solicit such employee;

        (iii)    induce or attempt to induce any employee of the Company to
terminate, or in any way interfere with, the relationship between the Company
and any employee thereof; or

        (iv)    induce or attempt to induce any customer, client, supplier,
service provider, or other business relation of the Company in the Geographic
Area to cease doing business with the Company, or in any way interfere with the
relationship between the Company and any such person.

        Notwithstanding the foregoing, the Company agrees that you may own less
than one percent of the outstanding voting securities of any publicly traded
company that is a Competing Business so long as you do not otherwise participate
in such competing business in any way prohibited by this Section.

        (b)  You acknowledge that the geographic boundaries, scope of prohibited
activities, and time duration of the preceding paragraphs in this Section are
reasonable in nature and are no broader than are necessary to maintain the
goodwill of the Company and the confidentiality of its Confidential Information
and to protect the goodwill and other legitimate business interests of the
Company, and also that the enforcement of such covenants would not cause you any
undue hardship or unreasonably interfere with your ability to earn a livelihood.
If you violate the covenants and restrictions in this Section and the Company
brings legal action for injunctive or other equitable relief, you agree that the
Company will not be deprived of the benefit of the full period of the
restrictive covenant, as a result of the time involved in obtaining such relief.
Accordingly, you agree that the provisions in this Section will have a duration
determined pursuant to Subsection (a) above, computed from the date the legal or
equitable relief is granted.

        (c)  As used in this Agreement:

        (i)    "Competing Business" means a business that competes with the
business, or any line of business, engaged in by the Company or any of its
Subsidiaries as of the date of termination of your employment.

        (ii)    "Competing Services" means services that, if provided to a
business other than a Competing Business, would constitute the conduct of a
Competing Business.

9

--------------------------------------------------------------------------------




        (iii)    "Geographic Area" means the geographic area in which the
Company or any of its Subsidiaries engages in its respective business or any
line of its business as of the date of termination of your employment.

        (iv)    "Term of Non-Competition" means the period of time beginning on
the date hereof and continuing until 5:00 p.m., Dallas, Texas time, on (A) the
date of termination if your employment is terminated by the Company for any
reason other than Cause, by you for Good Reason or due to a Non-Renewal election
made by the Company, or (B) the date that is fifteen (15) months after the date
of termination if your employment is terminated by the Company for Cause, by you
for any reason other than Good Reason (including a termination by you
contemplated in Section 5(d)) or due to any Non-Renewal election made by you.

        (d)    If any court or arbitrator determines that any portion of this
Section 8 is invalid or unenforceable, the remainder of this Section 8 will not
thereby be affected and will be given full effect without regard to the invalid
or unenforceable provisions. If any court or arbitrator construes any of the
provisions of this Section 8 to be invalid or unenforceable because of the
duration or scope of such provision, such court or arbitrator will be required
to reduce the duration or scope of such provision, to the minimum extent
necessary so as to be enforceable, and to enforce such provision as so reduced.

        9.    Gross-Up for Certain Taxes. If any of the payments or benefits due
to you under this Agreement result in your liability for any excise taxes
pursuant to Internal Revenue Code ("Code") Section 4999 ("Excise Tax") (whether
at the time of payment or upon a later IRS audit), the Company will reimburse
you for the amount of such Excise Tax plus all federal, state and local taxes
applicable to the Company's payment of such Excise Taxes, including any
additional taxes due under Section 4999 of the Code with respect to payments
made pursuant to this provision. Calculations for these purposes will assume the
highest marginal rate for individuals applicable at the time of calculation. The
intent of this Section 9 is that the Company will pay you an additional amount
(the "Gross-Up Payment") such that the net amount retained by you after
deduction of (i) any Excise Tax imposed on any such payment or benefit; and
(ii) any excise tax, federal, state or local income, payroll, and/or other
taxes, imposed on the Gross-Up Payment, will equal the amount of such payment or
benefit reduced by all applicable taxes on such amount other than the Excise
Tax.

        10.  Successors; Binding Agreement. (a) This Agreement may not be
assigned by you other than by will or by the laws of descent and distribution.
This Agreement will inure to the benefit of and be enforceable by your personal
and legal representatives, executors, administrators, heirs, distributees,
devisees and legatees. This Agreement will inure to the benefit of and be
binding upon the Company and its successors and assigns.

        (b)  The Company will require any successor to all or substantially all
of the business and/or assets of the Company, by a written agreement in form and
substance reasonably satisfactory to you, to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Failure of the Company to obtain such agreement prior to the effectiveness of
any such succession will be considered grounds for you to terminate your
employment for Good Reason, and if you do so terminate your employment, you will
be entitled to compensation from the Company in the same amount and on the same
terms as you would be entitled to pursuant to Section 5 if you terminated your
employment for Good Reason thereunder after, but before the second anniversary
of, a Change in Control. As used in this Agreement and after any such
succession, "Company" will mean the Company as hereinbefore defined and any
successor and/or assigns which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

10

--------------------------------------------------------------------------------

        11.  Miscellaneous.

        (a)  Construction. This Agreement will be deemed drafted equally by both
the parties. Any presumption or principle that the language is to be construed
against any party will not apply.

        (b)  Notices. For purposes of this Agreement, notices and all other
communications provided for in this Agreement will be in writing and will be
deemed to have been duly given when (i) delivered personally; (ii) sent by
facsimile or similar electronic device and confirmed; (iii) delivered by
overnight express; or (iv) if sent by any other means, upon receipt. Any notice
or other communication shall be delivered to the address set forth below the
Company's or your signature hereto, as applicable, or to such other address as
either party will have furnished to the other in writing in accordance herewith.

        (c)  Severability. Except as otherwise provided in Section 8(d), if any
provision of this Agreement is held to be illegal, invalid or unenforceable,
such provision will be fully severable; this Agreement will be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a portion of this Agreement; and the remaining provisions of this
Agreement will remain in full force and effect and will not be affected by the
illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, except as otherwise provided in Section 8(d), in lieu of
such illegal, invalid or unenforceable provision there will be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and be legal,
valid and enforceable.

        (d)  Withholding. The Company may withhold from any amounts payable
under this Agreement such Federal, state or local taxes as are required to be
withheld pursuant to any applicable law or regulation.

        (e)  No Waiver. Except as expressly set forth in this Agreement, no
waiver by either party at any time of any breach by the other party of, or
compliance with, any condition or provision of this Agreement to be performed by
the other party will be deemed a waiver of similar or dissimilar provisions or
conditions at any time.

        (f)    Equitable and Other Relief. You acknowledge that money damages
would be both incalculable and an insufficient remedy for a breach of Section 7
or 8 by you and that any such breach would cause the Company irreparable harm.
Accordingly, the Company, in addition to any other remedies at law or in equity
it may have, will be entitled, without the requirement of posting of bond or
other security, to equitable relief, including injunctive relief and specific
performance, in connection with a breach of Section 7 or 8 by you. The parties
agree that the only circumstances in which disputes between them will not be
subject exclusively to arbitration pursuant to the provisions in Section 11(h)
are in connection with a breach of Section 7 or 8 by you. If the Company files a
pleading with a court seeking immediate injunctive relief and this pleading is
challenged by you and injunctive relief sought is not awarded, the Company will
pay all of your costs and attorneys' fees. The parties consent to venue in
Dallas County, Texas and to the exclusive jurisdiction of competent state courts
or federal courts in the state or district in Dallas County, Texas for all
litigation which may be brought, subject to the requirement for arbitration
hereunder, with respect to the terms of, and the transactions and relationships
contemplated by, this Agreement.

        (g)  Entire Agreement. The provisions of this Agreement constitute the
entire and complete understanding and agreement between the parties with respect
to the subject matter hereof.

        (h)  Arbitration. Except as otherwise provided in Section 11(f), in the
event any claim, demand, cause of action, dispute, controversy or other matter
in question ("Claim") arises out of this Agreement (or its termination) or your
employment (or termination of employment) by the Company or its Subsidiaries,
then, upon the written request of you or us, such dispute or

11

--------------------------------------------------------------------------------




controversy will be submitted to binding arbitration. Any arbitration will be
conducted in accordance with the Federal Arbitration Act ("FAA") and, to the
extent an issue is not addressed by the FAA or the FAA does not apply, with the
then-current National Rules for the Resolution of Employment Disputes of the
American Arbitration Association ("AAA") or other rules of the AAA as applicable
to the claims asserted. The results of arbitration will be binding and
conclusive on the parties hereto. All parties agree that venue for arbitration
will be in Dallas County, Texas. If you are the prevailing party, then you will
be entitled to reimbursement by the Company for reasonable attorneys fees,
reasonable costs and other reasonable expenses pertaining to the arbitration.
All proceedings conducted pursuant to this Section 11(h) will be kept
confidential by all parties. THE ARBITRATORS SHALL HAVE NO AUTHORITY TO AWARD
PUNITIVE DAMAGES UNDER ANY CIRCUMSTANCES (WHETHER IT BE EXEMPLARY DAMAGES,
TREBLE DAMAGES, OR ANY OTHER PENALTY OR PUNITIVE TYPE OF DAMAGES). REGARDLESS OF
WHETHER SUCH DAMAGES MAY BE AVAILABLE UNDER TEXAS LAW, YOU AND THE COMPANY EACH
HEREBY WAIVE THE RIGHT, IF ANY, TO RECOVER PUNITIVE DAMAGES IN CONNECTION WITH
ANY CLAIMS. YOU AND THE COMPANY ACKNOWLEDGE THAT BY SIGNING THIS AGREEMENT YOU
AND THE COMPANY ARE WAIVING ANY RIGHT THAT YOU OR THE COMPANY MAY HAVE TO A JURY
TRIAL OR, OTHER THAN AS EXPRESSLY PROVIDED BY SECTION 11(f), A TRIAL BEFORE A
JUDGE IN CONNECTION WITH, OR RELATING TO, A CLAIM.

        (i)    Survival. Sections 3(e), 4, 5, 6, 7, 8, 9, 10 and 11 of this
Agreement will survive the termination of this Agreement.

        (j)    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICT OF LAWS OF TEXAS OR ANY OTHER JURISDICTION, AND, WHERE
APPLICABLE, THE LAWS OF THE UNITED STATES.

        (k)  Amendments. This Agreement may not be amended or modified at any
time except by a written instrument approved by the Board and executed by the
Company and you.

        (l)    Acknowledgement. You acknowledge that you have read and
understand this Agreement (including its legal effect), have had an opportunity
to consult legal counsel regarding it, have not acted in reliance upon any
representations or promises made by the Company not contained herein, and have
entered into this Agreement freely.

        (m)  Counterparts. This Agreement may be executed (including by
facsimile transmission) in any number of counterparts.

12

--------------------------------------------------------------------------------




        By signing and countersigning this Agreement in the appropriate space
set forth below, we and you have agreed to be bound by the terms and conditions
set forth herein, effective as of July 1, 2002.

    Sincerely,

TRAMMELL CROW COMPANY,
a Delaware corporation
 
 
By:
/s/  DEREK R. MCCLAIN      

--------------------------------------------------------------------------------

    Name: Derek R. McClain

--------------------------------------------------------------------------------

    Title: Chief Financial Officer

--------------------------------------------------------------------------------


 
 
Address:
Trammell Crow Company
2001 Ross Avenue, Suite 3400
Dallas, Texas 75201
Attention: General Counsel
Telephone: (214) 863-3000
Fax: (214) 863-3125
ACKNOWLEDGED AND AGREED BY EXECUTIVE:
/s/  ROBERT E. SULENTIC      

--------------------------------------------------------------------------------

Name: Robert E. Sulentic
 
 
 

Address: [INTENTIONALLY OMITTED]     Telephone: [INTENTIONALLY OMITTED]     Fax:
(214) 863-3125    

13

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.3

